UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6 (e) (2) [X] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to sec. 240.14a-11(c) or 240.14a-12 Adams Resources & Energy, Inc. (Name of Registrant as Specified in its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. (1)Title of each class of securities to which transaction applies: N/A (2)Aggregate number of securities to which transaction applies: N/A (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount of which the filing fee is calculated and state how it was determined): N/A (4)Proposed maximum aggregate value of transaction: N/A (5)Total fee paid: N/A [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a) (2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: N/A (2)Form, Schedule or Registration Statement No.: N/A (3)Filing Party: N/A (4)Date Filed: N/A ADAMS RESOURCES & ENERGY, INC. 17 South Briar Hollow Lane, Suite 100 Houston, Texas 77027 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS May 18, 2016 To Our Shareholders: Notice is hereby given that the Annual Meeting of Shareholders of Adams Resources & Energy, Inc. will be held at 17 South Briar Hollow Lane, Suite 100, Houston, Texas 77027, on Wednesday, May 18, 2016 at 11:00 a.m., Houston time, for the following purposes: 1. To elect a board of eight directors to serve for the next year or until their successors are elected and qualified; 2. To consider and act upon an Advisory Resolution on Executive Compensation; 3. To conduct such other business as may properly come before the meeting or any adjournments thereof. Further information regarding the meeting and the above proposals is set forth in the accompanying Proxy Statement.The close of business on April 6, 2016 has been fixed as the record date for the determination of shareholders entitled to receive notice of and to vote at the Annual Meeting or any adjournment(s) thereof. By Order of the Board of Directors /s/ David B. Hurst David B. Hurst Secretary Houston, Texas March 29, 2016 NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD ON MAY 18, 2016. THE COMPANY’S PROXY STATEMENT AND THE 2 ARE ALSO AVAILABLE AT www.adamsresources.com YOU ARE INVITED TO ATTEND THE MEETING IN PERSON.EVEN IF YOU PLAN TO BE PRESENT, YOU ARE URGED TO SIGN, DATE AND MAIL THE ENCLOSED PROXY PROMPTLY.THE ENCLOSED RETURN ENVELOPE MAY BE USED FOR THAT PURPOSE.IF YOU ATTEND THE MEETING, YOU CAN VOTE EITHER IN PERSON OR BY PROXY. ADAMS RESOURCES & ENERGY, INC. 17 South Briar Hollow Lane, Suite 100, Houston, Texas 77027 PROXY STATEMENT 2 To Be Held May 18, 2016 This Proxy Statement and accompanying proxy are being furnished to shareholders in connection with the solicitation of proxies by the Board of Directors of Adams Resources & Energy, Inc., a Delaware corporation (the ‟Company”), for use at the 2016 Annual Meeting of Shareholders to be held at 17 South Briar Hollow Lane, Suite 100, Houston, Texas 77027, on Wednesday, May 18, 2016 at 11:00 a.m., Houston time, and any and all adjournments thereof, (such meeting or adjournment(s) thereof referred to as the ‟Annual Meeting”), for the purposes set forth in the accompanying Notice of Annual Meeting of Shareholders.This Proxy Statement and the accompanying proxy are being mailed to shareholders on or about April 8, 2016. The Company will pay the cost of solicitation of the proxies.In addition to solicitation by mail, proxies may be solicited personally or by telephone or e-mail by directors, officers and employees of the Company, and arrangements may be made with brokerage houses or other custodians, nominees and fiduciaries to send proxies and proxy material to their principals.Compensation and expenses of such firms, if any, which are not expected to exceed $1,000, will be borne by the Company. VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF At the close of business on April 6, 2016, the record date of those entitled to receive notice of and to vote at the Annual Meeting, the Company had outstanding 4,217,596 shares of common stock, $0.10 par value per share (‟Common Stockˮ).The presence, in person or by proxy, of a majority of the outstanding shares of Common Stock on the record date is necessary to constitute a quorum at the Annual Meeting.Abstentions and broker non-votes (which are shares represented by proxies, received from a bank or broker, that are not voted on a matter because the bank or broker did not receive voting instructions from the shareholder) will be treated the same as abstentions, which means they will be present at the Annual Meeting and counted toward the quorum, but they will not be counted as votes cast.Abstentions and broker non-votes will not have an effect on any of the proposals at this meeting because they will not be counted as votes cast.Each share of Common Stock is entitled to one vote on all issues requiring a shareholder vote at the Annual Meeting.Shareholders may not cumulate their votes for the election of directors. The election of directors and the advisory resolution on executive compensation are not considered ‟routine matters.”Thus, if a shareholder does not vote its shares with respect to any of these matters, such shareholder’s bank or broker may not vote such shares and such shares will be left unvoted on the matter. All shares represented by properly executed or submitted proxies, unless previously revoked, will be voted at the Annual Meeting in accordance with the directions on the proxies.If no direction is indicated, the shares will be voted ‟FOR” the election as directors of the nominees listed herein, ‟FOR” the advisory resolution on executive compensation, and in the discretion of the persons named in the proxy in connection with any other business that may properly come before the Annual Meeting.The enclosed proxy, even though executed and returned, may nevertheless be revoked at any time before it is voted by the subsequent execution and submission of a revised proxy, by written notice of revocation to the Secretary of the Company at the address set forth above or by voting in person at the Annual Meeting.However, simply attending the Annual Meeting and not voting will not revoke a proxy. 1 ITEM 1 - APPROVAL OF NOMINEES FOR DIRECTOR ELECTION OF DIRECTORS The persons named as proxy holders in the enclosed proxy have been selected by the Board of Directors to serve as proxies (‟Proxy Holders”) and will vote the shares represented by valid proxies at the Annual Meeting and any adjournments thereof.The proxy holders have indicated that they intend to vote ‟FOR” election as director each of the persons named as a nominee below under ‟Nominees for Director” unless authority to vote in the election of directors is withheld on each proxy or unless otherwise specified on each proxy.Each duly elected director will hold office until the 2017 Annual Meeting of Shareholders or until his successor shall have been elected and qualified.Although the Board of Directors of the Company does not contemplate that a nominee will be unable to serve, if such a situation arises prior to the Annual Meeting, the Proxy Holders will vote for the election of such other person as may be nominated by the Board of Directors.Proxies cannot be voted in the election of directors for more than eight persons, as that is the number of nominees named herein. Directors shall be elected by a plurality of the votes of the shares present or represented by proxy and entitled to vote at the Annual Meeting.Withholding authority will have the effect of a vote cast ‟AGAINST” Item1.Broker non-votes will not be counted in the tabulations of the votes cast on Item 1 and will have no effect on the outcome of the vote. The Board of Directors unanimously recommends a vote ‟FOR” the election of the nominees listed below. For each of the Company’s directors, the following table sets forth their names, ages, principal occupations, other directorships of public companies held by them and length of continuous service as a director.Any directorship of public companies held by the nominees within the last five years is also presented below. Principal Occupation Director Nominee and Age and Directorship Since Thomas S. Smith (64) President and Chief Executive Officer of the Company E. C. Reinauer, Jr. (80) Retired—Former International Project Manager Larry E. Bell (68) Retired—Risk Manager Townes G. Pressler (80) Chairman—VSO Petroleum Consultants, Inc. Michelle A. Earley (44) Partner—Locke Lord LLP Murray E. Brasseux (67) Retired—Former Bank Managing Director Richard C. Jenner (54) Co-managing Partner—Endeavor Natural Gas, LP - W. R. Scofield (63) President and Chief Operating Officer— - KSA Industries, Inc. Mr. Smith was appointed as President and Chief Executive Officer of the Company in February 2015. He retired from KSA Industries, Inc. (“KSAI”), an affiliate of the Company, on March 20, 2015 where he had been President since November 2013. Previously, Mr. Smith was an Executive Vice President with KSAI for more than five years.Mr. Scofield was appointed to his current position at KSAI in April 2015.Previously, he was Vice President of Corporate Development and Tax Planning at KSAI for more than five years.Mr. Pressler became Chairman of VSO Petroleum Consultants, Inc in March 2016.For the five year previous period, Mr. Pressler was President and Owner of Pressler Petroleum Consultants, Inc. All other directors have been engaged in the principal occupations indicated above for the last five years except that Mr. Bell retired in 2012 and Mr. Brasseux retired in 2014.Mr. Bell’s previous position was Risk Manager with Holly Frontier Corporation and Mr. Brasseux was the Managing Director, Oil & Gas Finance at BBVA Compass. All of the nominees for director own less than one percent of the class of shares outstanding except Mr.Smith beneficially owns 46.9% of the Company’s common stock. 2 Independence The Company’s Board of Directors is comprised of a majority of independent directors as defined under NYSE MKT listing standards. There are no family relationships among any of the directors or executive officers of the Company.The Board has determined that the following Directors are independent: Messrs. Reinauer, Bell, Pressler, Brasseux, Jenner and Ms. Earley. The Board has determined that none of the designated independent directors have any relationship that, under NYSE MKT rules, would preclude their service on any of the standing committees of the Board.In making its determination, the Board considered transactions and relationships between each director or his immediate family and the Company and its subsidiaries, including those reported under ‟Compensation Committee Interlocks and Insider Participation” and ‟Transactions with Related Persons” below.The purpose of this review was to determine whether any such relationships or transactions were material and, therefore, inconsistent with a determination that the director is independent.In addition, the Board requires each of its members and each of the director nominees to disclose in an annual questionnaire any relationship they or their family members may have had with the Company, its subsidiaries, its independent accountants, directors and officers within the past five years. The Board considers any such relationship in making its determination.Messrs. Smith and Scofield are considered inside directors because of their employment with the Company and KSAI, respectively.Mr. Smith also beneficially owns 46.9% of the Company’s outstanding common stock. Meetings and Committees of the Board In 2015, the full Board and/or its committees met ten times and all director nominees attended all of the meetings of the Board and the committees on which they served for the period in which they held office.It is the Company’s policy that all persons nominated for election to the Board at the time of the annual meeting be present at such meeting.All directors at the time of the 2015 annual meeting attended the 2015 annual meeting.The Board has three standing committees – the Audit Committee, the Compensation Committee, and the Nominating and Corporate Governance Committee. Summary of Committee Meetings in Committees of the Board Responsibilities Members Audit Retains independent registered public accounting firm and pre-approves their services.Reviews and approves financial statements, internal controls and related party transactions. Bell(1) Reinauer Pressler Brasseux Six Compensation Evaluates the performance of the Chief Executive Officer and establishes the compensation of the Chief Executive Officer and other executive officers. Pressler(2) Bell Reinauer Brasseux Four Nominating and Corporate Governance Identifies, considers and recommends to the Board nominees for directors. Periodically assesses corporate governance and makes recommendations to the Board Pressler(2) Bell Reinauer Brasseux Earley Three (1) Mr. Bell is an independent director, Chairman of the Audit Committee and is the Company’s designated Audit Committee financial expert under Item 407(d) (5) of Regulation S-K. (2) Mr. Pressler is an independent director, Chairman of the Compensation Committee and Chairman of the Nominating and Corporate Governance Committee. The responsibilities of the Audit Committee, Compensation Committee, and the Nominating and Corporate Governance Committee are described in each of the committees’ respective charters, which were adopted by the respective committees and the Board.These committee charters are available on the Company’s website at www.adamsresources.com, under Investor Relations – Corporate Profile – Corporate Governance.Copies may also be obtained by writing to Investor Relations, Adams Resources & Energy, Inc., 17 South Briar Hollow Lane, Suite 100, Houston, Texas 77027. 3 Nomination Policy The Nominating and Corporate Governance Committee identifies and recommends to the Board nominees for directors to be considered at the annual meeting of shareholders or to serve as replacements in the event of a vacancy on the Board.Each of the members of the Nominating Committee is independent, as defined in Section 803A of the listing standards of the NYSE MKT.The Nominating and Corporate Governance Committee will also consider nominees submitted by shareholders to the Secretary of the Company if submitted in accordance with the procedures set forth in the Company’s Bylaws. You may obtain a copy of the Bylaws by writing to Adams Resources & Energy, Inc., 17 South Briar Hollow Lane, Suite 101, Houston Texas 77027, Attention:Corporate Secretary, David Hurst. The Company’s Bylaws can also be found on the Company’s website at www.adamsresources.com, under Investor Relations – Corporate Profile – Corporate Governance. In identifying and evaluating candidates for nomination to the Board, the Nominating and Corporate Governance Committee considers several factors including: education, experience, knowledge, expertise, independence and availability to effectively carry out the duties of a Board member.The qualifications and backgrounds of prospective candidates are reviewed in the context of the current composition of the Board to ensure the Board maintains the proper balance of knowledge and experience to effectively manage the Company’s business for the long-term interests of the shareholders.The Nominating and Corporate Governance Committee initially identifies candidates for nomination through the Committee’s and management’s general industry contacts.It has not been the practice of the Nominating and Corporate Governance Committee to consider for nomination any specific director candidates recommended by shareholders as no such request has ever occurred.The Nominating and Corporate and Governance Committee will review its policy position if such a request is received.Shareholders may communicate with the Board of Directors as described herein below. The Nominating and Corporate Governance Committee views diversity expansively and considers, among other things, functional areas of business and financial expertise, educational and professional background, and those competencies that it deems appropriate to develop a cohesive board such as ethics, integrity, values, practical wisdom, mature judgment and the ability of the candidate to represent the interests of all shareholders and not those of a special interest group.Specifically with respect to the experience and qualifications of each of the persons nominated to serve on the Board of Directors, the Nominating and Corporate Governance Committee considered the following information to conclude that each such nominee should serve as a director of the Company.Mr. Reinauer was elected to the Company’s Board at the time of the Company’s initial public offering in 1973.He possesses extensive knowledge of the Company’s history and has had direct management oversight in a variety of international projects throughout the world.Mr. Pressler has previously served as President of several independent oil and gas exploration entities and is a Registered Professional Engineer with extensive experience in evaluating oil and gas property interests.Mr. Bell has extensive industry and risk management experience.His area of expertise includes commodity pricing risks, accounting and reporting internal controls as well as traditional property and casualty exposure management.Messrs. Bell and Reinauer also have extensive securities experience with each of them previously holding a NASD Series 7 Registered Representative Securities License.Ms. Earley is an attorney with extensive experience in capital markets activity and mergers and acquisition transactions as well as advising clients on securities regulations and corporate governance matters.Mr. Brasseux has extensive banking experience including energy lending practices and was a co-founder of a private oil and gas exploration company. Messrs. Pressler, Reinauer, Bell and Brasseux and Ms. Earley have previously stood for election to the Board of Directors. Mr. Jenner is a petroleum engineer with a Bachelor of Science degree from the Colorado School of Mines and a Master of Business Administration from University of Chicago.He has been active in the oil and gas industry for over 30 years with specific expertise in the prospective areas of Texas and Louisiana, the Company’s primary area of operation.Mr. Scofield is a graduate of the University of Texas and holds a Bachelor of Business Administration and a Master of Professional Accounting, specializing in taxation.Mr. Scofield has extensive experience with a diverse group of businesses, including oil and gas, agriculture, automotive and professional sports.He also represents the Company’s largest shareholder group. Mr. Smith, Chairman of the Board, Chief Executive Officer and President, is a 46.9% beneficial owner of the Company’s common stock.Mr. Smith is the spouse of Susan Adams Smith, daughter of Company founder K. S. Adams, Jr.Mr. Smith has previously stood for election to this Board of Directors. In connection with the Annual Meeting, the Nominating and Corporate Governance Committee has recommended the Directors listed in this proxy. 4 Communications with the Board Any shareholder may communicate with the Board, a committee of the Board or any individual director by sending written communication addressed to the Board of Directors of Adams Resources & Energy, Inc., a committee or such individual director or directors, 17 South Briar Hollow Lane, Suite 100, Houston, Texas 77027, Attention: Investor Relations Manager.All communications will be forwarded to the Board, a committee of the Board or such individual director or directors in accordance with the request of the shareholder. Board’s Role in Risk Oversight The Board’s role in the Company’s risk oversight process includes receiving regular reports from members of senior management on areas of material risk to the Company, including operational, financial, legal, regulatory, and strategic risks.The Audit Committee is responsible for oversight of risks relating to the Company’s accounting matters, financial reporting and legal and regulatory compliance.To satisfy these oversight responsibilities, the Audit Committee meets regularly with management, the Company’s internal auditor and independent registered public accounting firm.The Compensation Committee is responsible for overseeing risks relating to employment policies and the Company’s policies on structuring compensation programs.To satisfy these oversight responsibilities, the Compensation Committee meets regularly with management to understand the implications of compensation decisions, particularly the risks the Company’s compensation policies pose to the Company’s finances, human resources and shareholders. EXECUTIVE OFFICERS The following table provides information regarding the executive officers of the Company as of March 29, 2016.The officers of the Company serve at the discretion of the Board of Directors of the Company. Name Age Position Thomas S. Smith 64 President and Chief Executive Officer Sharon C. Davis 56 Executive Vice President, Chief Operating Officer and Chief Accounting Officer Richard B. Abshire 63 Executive Vice President, Chief Financial Officer and Treasurer Thomas S. Smith was appointed to the additional office of President and Chief Executive Officer of the Company in February 2015; he has served as Chairman of the Board of Directors since November 2013.Mr. Smith also beneficially owns 46.9 % of the Company’s outstanding common stock. Sharon C. Davis joined the Company in 1992 and was previously employed by Arthur Andersen & Co.Ms. Davis is a Certified Public Accountant in the State of Texas and serves as the Company’s Chief Accounting Officer. Ms. Davis was appointed as Executive Vice President and Chief Operating Officer in March 2015. Richard B. Abshire joined the Company in 1985 and was previously employed by Arthur Andersen & Co.Mr. Abshire is a Certified Public Accountant in the State of Texas and serves as the Company’s principal financial and accounting officer.Mr. Abshire holds a Master of Business Administration from the University of Texas. SUMMARY COMPENSATION TABLE The following table sets forth the total compensation of the Company’s Chief Executive Officer, Chief Financial Officer and each of the Company’s other most highly compensated executive officers during the fiscal years ended December 31, 2015, 2014 and 2013, whose total annual salary and bonus for fiscal 2015 exceeded $100,000 (the ‟named executive officers”).There were no pension plans, stock options, shares of restricted stock, or other equity awards granted by the Company during the periods presented. 5 Name and Annual Compensation Principal Position Year Salary Bonus All Other(1) Total Thomas S. Smith(3) $ $
